I cannot concur in the opinion prepared by Mr. Justice CHAPMAN because the record shows that the proceedings before the Board of Medical Examiners was instituted after the effective date of the full and absolute pardon which had the effect stated in 46 C. J. 1192-3, par. 32, quoted in Mr. Justice CHAPMAN'S opinion and therefore the conviction is for all purposes of no effect. If the complaint charged that the petitioner committed the unlawful acts of which he was convicted it would present a difficult question. Those charges might be sustained by proof but the conviction is no longer evidence of the commission of the acts then charged.
                    ON PETITION FOR REHEARING